DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species II (figs 5A-5C - claims 1-22) in the reply filed on 2/16/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a substrate-breakage detector” of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: no written supports for claimed limitations of “wherein the mid-position sensor is configured to monitor the intermediate position to determine whether the substrate is at or near a de-check position from the substrate-holding device” of claims 3 and 16 and claimed limitation of claim 13 have been provided.

Claim Objections
Claim 4 is objected to because of the following informalities:  “substrate-holding device” in line 1 should be corrected as --the substrate-holding device-- for clarity.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “the maximum position” in line 3 should be corrected as --[[the]]a maximum position-- for clarity.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “at least three pins” in lines 1-2. It is noted that claim 1 (which upon claim 6 depends) recites “a plurality of pins” in line 2. It is not clear whether “at least three pins” of claim 6 are parts of “a plurality of pins” of claim 1 or if they are separate and distinct from each other. For examination purposes, “at least three pins” are interpreted as parts of “a plurality of pins”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shikayama et al (US 2011/0236162 A1).
Regarding claim 1, Shikayama et al (‘162) discloses a substrate lift-mechanism (fig1), comprising: a plurality of pins 38A-38C,102A-102C (para[0022], fig1) configured to position a substrate W (fig1) above a substrate-holding device (fig1); and a plurality of mid-position sensors 110A-110C (para[0022],[0027]; It is noted that the sensors 110A-110C detects the amount of travel and position of the pins 38A-38C including an intermediate position of the pins 38A-38C,102A-102C, therefore, it is clear that the sensors 110A-110C can be also function as mid-position sensors) each respectively coupled to a corresponding pin 38A-38C,102A-102C (fig1), each of the plurality of mid-position sensors 110A-110C is configured to monitor an intermediate position of the corresponding pin 38A-38C,102A-102C between a maximum position and a minimum position (para[0027]).
Regarding claim 6, Shikayama et al discloses the substrate lift-mechanism of claim 1, wherein there are at least three pins 38A-38C,102A-102C (as set forth under 35 U.S.C. 112(b) above, “at least three pins” are interpreted as parts of “the plurality of pins”.). 
Regarding claim 8, Shikayama et al discloses the substrate lift-mechanism of claim 1, wherein each of the plurality of pins 38A-38C,102A-102C is placed within an actuator cylinder (para[0026], figs1,3).
Regarding claim 9, Shikayama et al discloses the substrate lift-mechanism of claim 1, wherein each of the plurality of pins 38A-38C,102A-102C is configured to be coupled independently to a pressure-control device (para[0028],[0031]).
Regarding claim 10
Regarding claim 11, Shikayama et al discloses the substrate lift-mechanism of claim 1, wherein the at least one of the plurality of mid-position sensors 110A-110C is a full-range position sensor (It is noted that the sensors 110A-110C detect the positions throughout the movement of the pins 38A-38C,102A-102C).
Regarding claim 15, Shikayama et al discloses the substrate lift-mechanism of claim 1, wherein the plurality of pins 38A-38C,102A-102C comprises linearly-actuated pins (para[0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikayama et al (US 2011/0236162 A1) in view of Chen et al (US 2004/0031338 A1).
Regarding claim 2, Shikayama et al discloses the substrate lift-mechanism of claim 1, however, does not explicitly disclose a use of a substrate-breakage detector. Chen et al (‘338) teaches a use of a substrate-breakage detector (para[0007],[0010]) for a substrate lift-mechanism (abstract). Chen et al further teaches that it is known that detecting substrate breakage is one of a variety of substrate process conditions alone with substrate position and substrate chucking (para[0007]). It would have been obvious to one of ordinary skill in the art .  

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikayama et al (US 2011/0236162 A1) in view of McMillin et al (US 2010/0248490 A1).
Regarding claim 3, Shikayama et al discloses the substrate lift-mechanism of claim 1, wherein the mid-position sensor 110A-110C is configured to monitor the intermediate position (It is noted that the sensors 110A-110C detect the positions throughout the movement of the pins 38A-38C,102A-102C including the intermediate positions). However, Shikayama et al does not explicitly disclose that the mid-position sensor is configured to monitor the intermediate position to determine whether the substrate is at or near a de-check position from the substrate-holding device. McMillin et al (‘490) teaches that it is known to use a position sensor which detects an intermediate position during dechucking of a substrate (abstract; para[0056],[0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shikayama et al to configure a mid-position sensor to determine whether a substrate is at de-chuck position, as taught by McMillin et al, as one of ordinary skill in the art would understand that de-chucking is a known process of a substrate holding device with a substrate lift-mechanism having position sensors. 
Regarding claim 4
Regarding claim 5, the combination of Shikayama et al and McMillin et al teaches the substrate lift-mechanism of claim 4. McMillin et al further teaches that it is known to use a position sensor which detects an intermediate position during dechucking of a substrate (abstract; para[0056],[0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shikayama et al to configure a mid-position sensor to determine whether a substrate is at de-chuck position, as taught by McMillin et al, as one of ordinary skill in the art would understand that de-chucking is a known process of a substrate holding device with a substrate lift-mechanism having position sensors.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikayama et al (US 2011/0236162 A1) in view of Chen et al (US 2005/0012938 A1).
Regarding claim 7, Shikayama et al discloses the substrate lift-mechanism of claim 1, however, does not explicitly disclose a plurality of lowered-position sensors configured to monitor when the substrate is in a lowered position. It is noted that the sensors 110A-110C of Shikayama et al are full-range position sensors which detect the positions throughout the movement of the pins 38A-38C,102A-102C including when the substrate is in a lowered position. It is also noted that Applicant discloses that a full-range position sensor can replace or supplement various ones of the position sensors (para[0059] of the instant specification). Chen et al (‘938) teaches a use of separate position sensors 334,336 (para[0029], fig3A) for different positions (i.e. upper, lower; para[0029]) for detecting the position of a lifting rod for a substrate lift-mechanism (para[0029], fig3A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shikayama et al to various position sensors at various positions including lowered-position instead of one full-range position sensor, as taught by Chen et al, to detect different positions separately and to use .

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikayama et al (US 2011/0236162 A1) in view of White et al (US 6,231,716 B1).
Regarding claim 12, Shikayama et al discloses the substrate lift-mechanism of claim 1, however, does not explicitly disclose a velocity of at least one of the plurality of pins is decreased upon approaching the intermediate position. It is noted that Applicant discloses that a velocity of the lift pin decreases to avoid potential wafer breakage (para[0057] of the instant specification). White et al (‘716) teaches that it is known to control the velocity of pins and vary the speed of the pins by accelerating or decelerating at particular points during the pin cycle (col.2 lines46-48) for a substrate lift-mechanism (abstract). White et al further teaches that the velocity of the pins is decreased prior to their arrival at locations where the substrate or wafer may be damaged (col.2 lines50-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a velocity of pins to be decreased upon approaching the intermediate position, as taught by White et al, for the purpose of preventing unwanted damage on a substrate (col.2 lines50-52).
Regarding claim 13, Shikayama et al discloses the substrate lift-mechanism of claim 1, however, does not explicitly disclose that a velocity of the plurality of pins is increased upon detection of reaching the intermediate position to achieve the maximum position. White et al (‘716) teaches that it is known to control the velocity of pins and vary the speed of the pins by accelerating or decelerating at particular points during the pin cycle (col.2 lines46-48) for a substrate lift-mechanism (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a velocity of pins to be increased at a desired position of the pins including upon detection of reaching the 
Regarding claim 14, Shikayama et al discloses the substrate lift-mechanism of claim 1, however, does not explicitly disclose that the plurality of pins 38A-38C,102A-102C is pneumatically controlled. Instead, Shikayama et al discloses that the plurality of pins 38A-38C,102A-102C is controlled by motor 100A-100C (para[0022]). White et al (‘716) teaches that it is known to use either pneumatically controlled pins (col.3 lines46-47) or motor controlled pins (col.3 lines47-49) for a substrate lift-mechanism (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shikayama et al to use pneumatically controlled pins instead of motor controlled pins, as taught by White et al, as one of ordinary skill in the art would understand to use either pneumatically controlled pins or motor controlled pins for a substrate lift-mechanism. 

Claims 16, 18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikayama et al (US 2011/0236162 A1) in view of McMillin et al (US 2010/0248490 A1).
Regarding claim 16, Shikayama et al (‘162) discloses a substrate lift-mechanism (fig1), comprising: a plurality of lift pins 38A-38C,102A-102C (para[0022], fig1) configured to position a wafer W (fig1) above a substrate-holding device (fig1); and a plurality of mid-position sensors 110A-110C (para[0022],[0027]; It is noted that the sensors 110A-110C detects the amount of travel and position of the pins 38A-38C,102A-102C including an intermediate position of the lift pins 38A-38C,102A-102C, therefore, it is clear that the sensors 110A-110C can be also function as mid-position sensors) each respectively coupled to a corresponding lift pin 38A-38C,102A-102C (fig1), each mid-position sensor 110A-110C being configured to monitor an intermediate position of the corresponding pin 38A-38C,102A-102C (para[0027]). However, Shikayama et al does not explicitly disclose that the lift pins are two-stage lift pins, and the substrate-holding 
McMillin et al (‘490) teaches a wafer lift-mechanism (para[0004],[0006],[0056], abstract) using a plurality of two-stage lift pins (para[0056], from lower position and mid-lift position, and from mid-lift position to upper positions) configured to position a wafer above an electrostatic chuck (para[0004],[0006]) and a plurality of position sensors (para[0056],[0064]) which detects an intermediate position during dechucking of a substrate (abstract; para[0056],[0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shikayama et al to use lift pins with two-stages for an electrostatic chuck and configure a mid-position sensor to determine whether a substrate is at de-chuck position, as taught by McMillin et al, as one of ordinary skill in the art would understand to use a two-stage lift pin to separately control positional stages of the lift pin, that an electrostatic chuck is a known substrate-holding device, and that de-chucking is a known process of a substrate holding device with a substrate lift-mechanism having position sensors.
Regarding claim 18, the combination of Shikayama et al and McMillin et al teaches the wafer lift-mechanism of claim 16. Shikayama et al further discloses wherein the mid-position sensor 110A-110C is a full-range position sensor (It is noted that the sensors 110A-110C detect the positions throughout the movement of the pins 38A-38C,102A-102C).
Regarding claim 21, the combination of Shikayama et al and McMillin et al teaches the wafer lift-mechanism of claim 16. Shikayama et al discloses that the plurality of lift pins 38A-38C,102A-102C is controlled by motor 100A-100C (para[0022]). McMillin et al further teaches that it is known to use pneumatically controlled lift pins (para[0055]) instead of motor controlled lift pins (para[0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shikayama et al to use pneumatically controlled lift pins instead of motor controlled lift pins, as further taught by McMillin et al, as one 
Regarding claim 22, the combination of Shikayama et al and McMillin et al teaches the wafer lift-mechanism of claim 16, wherein the plurality of two-stage lift pins comprises linearly-actuated pins (fig1, para[0023] of Shikayama et al). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shikayama et al (US 2011/0236162 A1) and McMillin et al (US 2010/0248490 A1) in further view of Chen et al (US 2005/0012938 A1).
Regarding claim 17, the combination of Shikayama et al and McMillin et al teaches the wafer lift-mechanism of claim 16, however, does not explicitly disclose a lowered-position sensor and a raised-position sensor. It is noted that the sensors 110A-110C of Shikayama et al are full-range position sensors which detect the positions throughout the movement of the pins 38A-38C,102A-102C including when the substrate is in a lowered position. It is also noted that Applicant discloses that a full-range position sensor can replace or supplement various ones of the position sensors (para[0059] of the instant specification). Chen et al (‘938) teaches a use of separate position sensors 334,336 (including a lowered-position sensor and a raised-position sensor; para[0029], fig3A) for different positions (i.e. upper, lower; para[0029]) for detecting the position of a lifting rod for a substrate lift-mechanism (para[0029], fig3A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shikayama et al to various position sensors (including a lowered-position sensor and a raised-position sensor) at various positions including a lowered-position and a raised-position instead of one full-range position sensor, as taught by Chen et al, to detect different positions separately and to use desired types of position sensors (i.e. separate position sensors for different positions vs one full-range position sensor).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Shikayama et al (US 2011/0236162 A1) and McMillin et al (US 2010/0248490 A1) in further view of Chen et al (US 2005/0012938 A1).
Regarding claim 19, the combination of Shikayama et al and McMillin et al teaches the wafer lift-mechanism of claim 16, however, does not explicitly disclose a velocity of at least one of the plurality of lift pins is decreased upon approaching the intermediate position. It is noted that Applicant discloses that a velocity of the lift pin decreases to avoid potential wafer breakage (para[0057] of the instant specification). White et al (‘716) teaches that it is known to control the velocity of lift pins and vary the speed of the pins by accelerating or decelerating at particular points during the pin cycle (col.2 lines46-48) for a substrate lift-mechanism (abstract). White et al further teaches that the velocity of the lift pins is decreased prior to their arrival at locations where the substrate or wafer may be damaged (col.2 lines50-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a velocity of lift pins to be decreased upon approaching the intermediate position, as taught by White et al, for the purpose of preventing unwanted damage on a substrate (col.2 lines50-52).
Regarding claim 20, the combination of Shikayama et al and McMillin et al teaches the wafer lift-mechanism of claim 16, however, does not explicitly disclose that a velocity of the plurality of lift pins is increased upon detection of reaching the intermediate position to achieve a maximum position. White et al (‘716) teaches that it is known to control the velocity of lift pins and vary the speed of the pins by accelerating or decelerating at particular points during the lift pin cycle (col.2 lines46-48) for a substrate lift-mechanism (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure a velocity of lift pins to be increased at a desired position of the pins including upon detection of reaching the intermediate position, as taught by White et al, to control the travel of the pin cycle (col.2 lines46-48).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723